DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/22 has been entered.
 
Status of Claims
Pending: 
1, 2, 4-15
Withdrawn: 
14, 15
Rejected:
1, 4-13
Amended: 
1, 2
New: 
NONE
Independent:
1, 14



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/0138239) in view of ASM Handbook Vol 4E, pp. 289-295.
Kumagai teaches a method for producing joined members (which qualifies as a component system) of two components of heat treatable aluminum alloys of the 2xxx, 6xxx, and 7xxx type [0058] by providing said alloy in a T4 temper by naturally aging for typically 7 days (see example 2), welding (which qualifies as connecting to form a connection seam), and reversion heat treating (which qualifies as artificially aging) within 6 hours [0083] such that the welding seam is a higher hardness than the first or second components. Concerning the amended limitation of “the connection occurs at a speed of no less than 100 mm/min”, Kumagai does not mention critical cooling speed or duration. However, the instant specification at [0031] relates the cooling speed to the welding speed, and mentions a welding speed of >100mm/min is needed to meet the instant critical conditions. Kumagai teaches a welding speed of 400mm/min [0093], and therefore is expected to meet the instant critical cooling speed. Concerning claim 1’s amended limitation of “within 10 minutes of forming the connection seam in step (a), artificially aging the connection seam”, Kumagai teaches heating within 6 hours/minimizing natural aging prior to artificially aging, in order to minimize GP zones formed in metal structures of stir zone and heat-affected zones [0083]. It would have been obvious to one of ordinary skill in the art to have minimized the time in-between forming a connection seam and artificially aging, such as within the amended “within 10 minutes”, in order to minimize GP zones formed in metal structures of stir zone and heat-affected zones (Kumagai at [0083]).  
Kumagai does not explicitly teach: a) the welding seam exhibits a higher yield strength, or b) a forming step following artificially aging.
Concerning a), “ASM Handbook Vol 4E” teaches hardness and strength are related, and wherein increasing hardness values for aluminum alloys implies increasing strength (see Fig. 1, p 290). Because the prior art of Kumagai teaches that the weld portion has a higher hardness value than the joined components, the weld portion is expected to have a higher yield strength than those components as well.
Concerning b), Kumagai does not teach a forming step, but implies one, in the fact that the resulting welded blanks/components (which can comprise components of different heat treatable aluminum alloys as well as different thicknesses [0007, 0079]) are suitable for press-forming [0006].  It would have been obvious to one of ordinary skill in the art to have added a forming step of press-forming to the process of heat treating and welding taught by Kumagai, because Kumagai teaches said welded workpiece is intended for press-forming [0006].
	Concerning claim 2, Kumagai does not mention critical cooling speed or duration. However, the instant specification at [0031] relates the cooling speed to the welding speed, and mentions a welding speed of >100mm/min is needed to meet the instant critical conditions. Kumagai teaches a welding speed of 400mm/min [0093], and therefore is expected to meet the instant critical cooling speed.
Concerning claim 5, Kumagai teaches reversion heat treating at 150-300°C [0036], which overlaps the claimed aging temperature.
Concerning claim 6, Kumagai does not specify heating the components to be welded, and therefore said components would be expected to be at approximately room temperature at the time of welding (approx. 30°C), which touches the boundary of the claimed range.
Concerning claim 9, Kumagai teaches subjecting the whole joined product to bake hardening after forming [0050], which meets the instant (further) artificially aging by means of stoving step.
Concerning claim 12, Kumagai teaches heat treatable Al alloy members can be in a “semi-finished product” form such as plate, pipe, bar, extrusion, etc. [0059].
Concerning claim 13, as stated supra, Kumagai teaches a method for producing joined of two components of heat treatable aluminum alloys of the 2xxx (AlCu), 6xxx (AlSiMg), and 7xxx (AlZn) type [0058].

Claims 2, 4, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/0138239) in view of ASM Handbook Vol 4E, pp. 289-295 as applied to claim 1 above, and further in view of Chen et al (US 2009/0200359).
Kumagai and “ASM Handbook Vol 4E” are discussed above. Neither Kumagai nor the ASM Handbook teach the claimed limitation of limiting the period of time to <200 seconds that the connection seam portion exceeds 250°C during the connection process (cl. 4), or that the component portions of the connection seam are cooled (cl. 8) in a downstream, upstream, or lateral manner (cl. 10). Further, the prior art does not teach the critical cooling speed or duration (cl. 2). 
However, Chen et al. teaches a process of friction stir processing aluminum such that the temperature when welding is 300°C or lower (Chen at claim 19, etc). Chen teaches the areas adjacent to the weld seam/connection are cooled by anvil plates filled with fluid (Chen at claim 4, Fig. 1). Fig. 1 of Chen shows the connection seam being cooled in a lateral manner (cl. 10).  It would have been obvious to one of ordinary skill in the art to have minimized the welding temperature to <300°C (which overlaps the claimed >250°C) and time at said temperature, and further maintained a cooling rate such that solid solution is maintained (cl. 2) by cooling with anvil plates as taught by Chen, in order to minimize thermal and mechanical distortion of the workpiece as well as good mechanical properties (Chen at claim 3, examples).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/0138239) in view of ASM Handbook Vol 4E pp. 289-295, and further in view of ASM Handbook Vol 4C pp. 346-358.
Kumagai and the ASM Handbook Vol. 4E are discussed above. Neither Kumagai nor Vol. 4E of the ASM Handbook specify the claimed limitation of heat treating or artificially aging only the connection seam (locally heat treating).  However, Kumagai teaches a variety of heating means can be used to accomplish the reversion heating, including an induction heater (Kumagai at claim 16). “ASM Handbook Vol 4C” further teaches induction heating can be used to locally heat treat given areas (p 346, p356) including weld seams. It would have been obvious to one of ordinary skill in the art to have performed the reversion heating (precipitation hardening) of Kumagai by locally heating with an induction heater, in order to achieve the predictable purpose of further enhancing the strength of the weld seam compared to the components of Kumagai.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/0138239) in view of ASM Handbook Vol 4E pp. 289-295, and further in view of Smeyers et al (US 2014/0290064).
Kumagai and ASM Handbook Vol 4E are discussed above. Kumagai does not specify an additional step of artificially aging.  However, Kumagai teaches subjecting the whole joined product to an additional step of bake hardening after forming [0050], which implies the instant additional step of artificially aging by means of stoving. This is further supported by Smeyers, who teaches paint baking (i.e. bake hardening) welded Al alloy components typically occurs at temperatures of 120-200°C for typically 10<40 min; see Smeyers para. [0067]. The reversion treatment (artificial aging) of Kumagai was 150-350°C for time of <300 seconds (see Kumagai para.  [0036]), which is lower and/or shorter than the aging temperature or aging duration of step d, and therefore meets the limitations of instant claim 11.  It would have been obvious to one of ordinary skill in the art to have performed the step of bake hardening (paint baking) by heating to 120-200°C for typically 10<40 min because Smeyers teaches said temperature range and time duration is sufficient for curing paint and further hardening, as applied to heat treatable Al alloy welded components. 

Response to Amendment/Arguments
In the response filed 5/18/22, applicant amended claims 1 and 2 and submitted various arguments traversing the rejections of record. No new matter has been added.
Applicant’s argument that the instant invention is allowable because in the instant invention the hardness of the connection seam is raised more than the hardness of the surrounding base material, which is distinct from Kumagai because Kumagai reduces the hardness of the base material (in reference to the connection seam) has not been found clearly persuasive.  The instant claims do not mention any particular limitation upon the hardness of any of the materials being processed, or differences thereof resulting from processing those materials.  Based on the disclosure of Kumagai, one of skill in the art would expect the connection seam to have a higher YS than the 1st or 2nd components (see details in rejections above), which is fully in accord with the actual limitation in instant claim 1, which requires “the yield strength of the connection seam is above the yield strength of at least one of the first component portion and the second component portion”. Regardless of how the connection seem of Kumagai is increased in strength relative to the base materials, the disclosure of Kumagai meets the instant claim limitations.
11.	Applicant’s argument that the instant invention is allowable because in the claimed invention, the heat treatment after welding lasts at least 10 minutes (arguments p 9), whereas the reversion treatment of Kumagai is applied to the entire workpiece for a period of ≤300 seconds (arguments p 9), has not been found persuasive. None of the instant claims state that a  heat treatment after welding lasts at least 10 minutes. Concerning heating a localized portion, “ASM Handbook Vol 4C” teaches induction heating can be used to locally heat treat given areas (p 346, p356) including weld seams. It would have been obvious to one of ordinary skill in the art to have performed the reversion heating (precipitation hardening) of Kumagai by locally heating with an induction heater, in order to achieve the predictable purpose of further enhancing the strength of the weld seam compared to the components of Kumagai.
12.	 Kumagai teaches a method substantially in accord with the claims as presently amended- namely, forming a connection between 2 components (one a heat treatable aluminum alloy in T4 temper) with a welding (connection) speed of 400mm/min, artificially aging within 6 hours of forming said connection (which overlaps the claimed ≤10 min), and further deforming.  With respect to the process taught by the prior art, applicant has not shown specific evidence of unexpected results obtained by a method as presently claimed, or criticality of any specific ranges and/or narrow parameters as defined in the instant claims.


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        





/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        7/22/22